Exhibit 10.59

EXECUTION VERSION

AMENDMENT NO. 3 TO SENIOR SUBORDINATED NOTE PURCHASE AGREEMENT

This AMENDMENT NO. 3 TO SENIOR SUBORDINATED NOTE PURCHASE AGREEMENT (this
“Amendment”) is dated as of December 22, 2009 (the “Third Amendment Effective
Date”) by and among INTERNATIONAL TEXTILE GROUP, INC., a Delaware corporation
(the “Company”) and the Purchasers signatory hereto. Unless otherwise specified
herein, capitalized terms used in this Amendment shall have the meanings
ascribed to them in the Note Purchase Agreement (as hereinafter defined).

RECITALS:

WHEREAS, the Company and the Purchasers are party to that certain Senior
Subordinated Note Purchase Agreement, dated as of June 6, 2007 (as amended by
Amendment No. 1 to Note Purchase Agreement, dated as of April 15, 2008
(“Amendment No. 1”) and Amendment No. 2 to Senior Subordinated Note Purchase
Agreement, dated as of December 24, 2008 (“Amendment No. 2”), and as otherwise
amended, supplemented, restated or otherwise modified from time to time, the
“Note Purchase Agreement”) pursuant to which, among other things, the Company
issued and sold to the Purchasers those certain 18% Senior Subordinated Notes
due 2011 in accordance with and pursuant to the terms and provisions of the Note
Purchase Agreement;

WHEREAS, on September 21, 2009, WLR IV Parallel ESC, L.P. (“WLR Parallel”), WLR
Recovery Fund III, L.P. (“WLR Recovery III”) and WLR Recovery Fund IV, L.P.
(“WLR Recovery IV”) collectively purchased (the “WLR Purchase”) from Canyon
Value Realization Fund, L.P. (“Canyon”) the full aggregate principal amount of
Notes previously held by Canyon (prior to such purchase, the “Canyon Notes” and
thereafter, the “WLR Notes”), which WLR Notes are subject to that certain Debt
Subordination Agreement, dated as of December 3, 2007 among WLR Parallel, WLR
Recovery III and WLR Recovery IV, the Company and the Purchasers signatory
thereto which shall be amended and restated as the Amended and Restated Debt
Subordination Agreement, dated as of the date hereof (as otherwise amended,
supplemented, restated or otherwise modified from time to time, the “Debt
Subordination Agreement”);

WHEREAS, the Purchasers have asserted that certain Defaults and Events of
Default have occurred and may be continuing, as further set forth on Exhibit A
hereto (the “Past Defaults”);

WHEREAS, the Company acknowledges that, absent a waiver, the occurrence of the
Past Defaults under the Note Purchase Agreement would reasonably be expected to
result in materially adverse consequences to the Company and its Subsidiaries;

WHEREAS, on June 30, 2009, Global Safety Textiles Holdings LLC (f/k/a ITG
Automotive Safety Holdings LLC), a Delaware limited liability company (“GST”)
and a direct,



--------------------------------------------------------------------------------

wholly-owned subsidiary of the Company, and eight of GST’s direct and indirect
subsidiaries (specifically, GST ASCI Holdings Asia Pacific LLC, GST ASCI
Holdings Europe, Inc., GST ASCI Holdings Europe II LLC, GST ASCI Holdings
Mexico, Inc., GST Automotive Safety Components International, Inc., Global
Safety Textiles LLC, Global Safety Textiles Acquisition GmbH and GST Widefabric
International GmbH (collectively with GST, the “Filing Entities”) filed
voluntary petitions for relief under chapter 11 of title 11 of the United States
Code in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Filing”);

WHEREAS, the Company anticipates that a BST Change of Control (and consequently
a Change of Control) will occur as a consequence of the Bankruptcy Filing;

WHEREAS, in consideration of and as a direct consequence of the foregoing
circumstances, the Company desires that (i) the Purchasers waive the Past
Defaults occurring on or prior to the Third Amendment Effective Date, (ii) amend
the definition of Change of Control in the Note Purchase Agreement and
(iii) make certain other modifications to the Note Purchase Agreement as more
specifically set forth in this Amendment;

WHEREAS, in consideration of the transactions contemplated herein (including,
without limitation, the payment more specifically set forth in this Amendment)
and for other good and valuable consideration, the Purchasers are willing to
waive the Past Defaults occurring on or prior to the Third Amendment Effective
Date and to amend the Note Purchase Agreement upon the terms and conditions as
hereinafter set forth;

NOW, THEREFORE, in consideration of the premises contained herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1 Purchase of Tranche A Notes. On the Third Amendment Effective Date, and
simultaneous with the effectiveness hereof, WLR IV Parallel ESC, L.P., WLR
Recovery Fund III, L.P., and WLR Recovery Fund IV, L.P. (the “WLR Purchasers”)
shall collectively purchase not less than $17,500,000 of Initial Notes
representing PIK Interest in cash or other immediately available funds from CCP
F, L.P., Reservoir Capital Master Fund I, L.P., Reservoir Capital Master Fund
II, L.P., Reservoir Capital Partners, L.P., Reservoir Capital Investment
Partners, L.P. (collectively, the “Clearlake/Reservoir Purchasers”), pursuant to
an assignment agreement in the form attached hereto as Attachment I, which
Initial Notes shall immediately be amended, restated and issued in the form of
Tranche B Notes (as defined below) (the “Tranche A Purchase”).

2 Amendment to Section 1. Section 1 of the Note Purchase Agreement is hereby
amended by the addition of the following sentence at the end thereof:

“The Company has authorized the amendment and restatement of the Initial Notes
and (i) on the Third Amendment Effective Date, the Initial Notes held by the
Purchasers identified on Annex A to the Third Amendment will be amended and
restated

 

2



--------------------------------------------------------------------------------

substantially in the form attached as Exhibit 1-A hereto and shall thereafter
constitute the “Tranche A Notes”, with all the rights and privileges, including,
without limitation absolute priority over the Tranche B Notes, attendant
thereto, regardless of by whom such Tranche A Notes may subsequently be held
(unless such holder is WLR or an Affiliate thereof in which event such Tranche A
Notes shall automatically be amended and restated as Tranche B Notes) and
(ii) on the Third Amendment Effective Date, the Initial Notes held by the
Purchasers identified on Annex B to the Third Amendment will be, and any Notes
acquired by WLR or any Affiliate thereof after such date will automatically upon
such acquisition be, amended and restated substantially in the form attached as
Exhibit 1-B hereto and shall thereafter constitute the “Tranche B Notes”, with
all the terms and conditions, including, without limitation, absolute
subordination to the Tranche A Notes, attendant thereto, regardless of by whom
such Tranche B Notes may subsequently be held.”

3 Amendments to Section 7.5.

(a) Section 7.5 of the Note Purchase Agreement is hereby amended by the addition
of the following clause (e) at the end thereof:

“In addition, it is understood that the certificates evidencing any Tranche B
Note will bear legends substantially similar to the following:

 

  “(e) THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE
SUBORDINATE IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN NOTE
PURCHASE AGREEMENT, DATED AS OF JUNE 6, 2007, AMONG THE COMPANY AND THE
RESPECTIVE PURCHASERS NAMED THEREIN, AS SUCH NOTE PURCHASE AGREEMENT HAS BEEN
AND HEREAFTER MAY BE AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO
TIME (THE “NOTE PURCHASE AGREEMENT”) AND THAT CERTAIN AMENDED AND RESTATED DEBT
SUBORDINATION AGREEMENT, DATED AS OF DECEMBER 22, 2009, AMONG WLR RECOVERY FUND
III, L.P., WLR IV PARALLEL ESC, L.P., WLR RECOVERY FUND IV, L.P, THE COMPANY AND
THE PURCHASERS NAMED THEREIN, AS SUCH DEBT SUBORDINATION AGREEMENT HAS BEEN AND
HEREAFTER MAY BE AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME
(THE “DEBT SUBORDINATION AGREEMENT”), TO THE TRANCHE A NOTES (AS DEFINED
THEREIN) AS SUCH NOTES HAVE BEEN AND HEREAFTER MAY BE AMENDED, SUPPLEMENTED OR
OTHERWISE MODIFIED FROM TIME TO TIME; AND EACH HOLDER OF THIS INSTRUMENT, BY ITS
ACCEPTANCE HEREOF, IRREVOCABLY AGREES TO BE BOUND BY THE SUBORDINATION
PROVISIONS SET FORTH IN THE NOTE PURCHASE AGREEMENT, INCLUDING SECTION 9.8
THEREOF, AND THE DEBT SUBORDINATION AGREEMENT.”

 

3



--------------------------------------------------------------------------------

(b) Section 7.5(b) of the Note Purchase Agreement is hereby amended and restated
in its entirety as follows:

 

  “(b) THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE
SUBORDINATE IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN THIRD
AMENDED AND RESTATED SUBORDINATION AND INTERCREDITOR AGREEMENT (THE
“SUBORDINATION AGREEMENT”) DATED AS OF DECEMBER 22, 2009 AMONG CLEARLAKE CAPITAL
PARTNERS, LLC, INTERNATIONAL TEXTILE GROUP, INC. (THE “COMPANY”) AND GENERAL
ELECTRIC CAPITAL CORPORATION (THE “AGENT”), TO THE INDEBTEDNESS (INCLUDING
INTEREST) OWED BY THE COMPANY PURSUANT TO (i) THAT CERTAIN CREDIT AGREEMENT
DATED AS OF DECEMBER 29, 2006 (THE “SENIOR CREDIT AGREEMENT”) AMONG THE COMPANY,
THE AGENT AND THE LENDERS FROM TIME TO TIME PARTY THERETO, AS THE SENIOR CREDIT
AGREEMENT HAS BEEN AND HEREAFTER MAY BE AMENDED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME, (ii) THAT CERTAIN TERM LOAN AGREEMENT DATED AS OF
DECEMBER 29, 2006 (THE “SENIOR TERM LOAN AGREEMENT”) AMONG BURLINGTON MORELOS,
S.A. de C.V., THE AGENT AND THE LENDERS FROM TIME TO TIME PARTY THERETO, AS THE
SENIOR TERM LOAN AGREEMENT HAS BEEN AND HEREAFTER MAY BE AMENDED, SUPPLEMENTED
OR OTHERWISE MODIFIED FROM TIME TO TIME AND (iii) INDEBTEDNESS REFINANCING THE
INDEBTEDNESS UNDER THE SENIOR CREDIT AGREEMENT AND THE SENIOR TERM LOAN
AGREEMENT AS CONTEMPLATED BY THE SUBORDINATION AGREEMENT; AND EACH HOLDER OF
THIS INSTRUMENT, BY ITS ACCEPTANCE HEREOF, IRREVOCABLY AGREES TO BE BOUND BY THE
PROVISIONS OF THE SUBORDINATION AGREEMENT.”

(c) Section 7.5(c) of the Note Purchase Agreement is hereby amended and restated
in its entirety as follows:

 

  “(c) THIS NOTE HAS “ORIGINAL ISSUE DISCOUNT” WITHIN THE MEANING OF SECTION
1273 OF THE U.S. INTERNAL REVENUE CODE OF 1986, AS AMENDED. PLEASE CONTACT THE
COMPANY, ATTENTION: CRAIG J. HART, VICE PRESIDENT AND TREASURER TO OBTAIN
INFORMATION REGARDING THE ISSUE PRICE, THE AMOUNT OF ORIGINAL ISSUE DISCOUNT AND
THE YIELD TO MATURITY.”

 

4



--------------------------------------------------------------------------------

4 Amendments to Section 8.1. The introductory paragraph to Section 8.1 of the
Note Purchase Agreement and clauses (a), (b) and (c) thereof are hereby amended
and restated in their entirety as follows:

“8.1 Financial and Business Information.

The Company shall deliver to each holder of Notes the financial information
delivered to the lenders pursuant to the terms of the Senior Credit Agreement
and, except during the Bankruptcy Period or at any time during which BST is not
a Subsidiary of the Company, the BST Credit Agreement, which financial
information shall include, without limitation, delivery to each holder of Notes:

(a) Monthly Statements — within 30 days after the end of each month (other than
with respect to any month ending on the last day of a fiscal quarter), duplicate
copies of,

(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such month (it being understood that such consolidated balance sheet
shall not include members of the BST Group during the Bankruptcy Period),

(ii) consolidated statements of income and cash flows of the Company and its
Subsidiaries, for such month and for the portion of the fiscal year ending with
such month (it being understood that such consolidated statements of income and
cash flows shall not include members of the BST Group during the Bankruptcy
Period), and

(iii) except during the Bankruptcy Period or at any time during which BST is not
a Subsidiary of the Company, a consolidated balance sheet and a profits and loss
statement of BST and its Subsidiaries as at the end of such month,

prepared (x) in the case of clauses (i) and (ii), in accordance with GAAP
applicable to monthly financial statements generally, and (y) in the case of
clause (iii) in accordance with BST Accounting Principles, and, in each case,
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments and the absence of footnote disclosures;

(b) Quarterly Statements — within 60 days (or such shorter period as may be
agreed to in either the Senior Credit Agreement or BST Credit Agreement (after
giving effect to any amendments, waivers, extensions or modifications of the
applicable provisions thereof), as the case may be (or, in the case of clauses
(i) and (ii) below, within 10 days after such earlier date as the Company’s
quarterly report is required to be filed with the SEC under the Exchange Act
(after giving effect to any applicable extensions permitted under the rules and
regulations of the SEC), with written notice of such earlier filing to be
delivered to each holder of Notes simultaneously with such filing) after the end
of each quarterly fiscal period in each fiscal year of the Company and BST, as
applicable (other than the last quarterly fiscal period of each such fiscal
year), duplicate copies of,

(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter (it being understood that such consolidated balance sheet
shall not include members of the BST Group during the Bankruptcy Period),

 

5



--------------------------------------------------------------------------------

(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries, for such quarter and (in the case of
the second and third quarters) for the portion of the fiscal year ending with
such quarter (it being understood that such consolidated statements of income,
changes in shareholders’ equity and cash flows shall not include members of the
BST Group during the Bankruptcy Period), together with, to the extent and only
to the extent delivered to the lenders under the Senior Credit Agreement, a
written statement of the Company’s management setting forth a discussion of the
Company’s financial condition, changes in financial condition and results of
operations, and

(iii) except during the Bankruptcy Period or at any time during which BST is not
a Subsidiary of the Company, a consolidated balance sheet of BST and its
Subsidiaries, a profit and loss account and cashflow statement, in each case as
at the end of such quarter, together with, to the extent and only to the extent
delivered to the lenders under the BST Credit Agreement, a written statement of
BST’s management setting forth a discussion of BST’s financial condition,
changes in financial condition and results of operations,

prepared (x) in the case of clauses (i) and (ii), in accordance with GAAP
applicable to quarterly financial statements generally, and (y) in the case of
clause (iii), in accordance with BST Accounting Principles, and, in each case,
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments and the absence of footnote disclosures, provided that with respect
to clauses (i) and (ii) above, delivery within the time period specified above
of copies of the Company’s Quarterly Report on Form 10-Q prepared in compliance
with the requirements therefor and filed with the Securities and Exchange
Commission shall be deemed to satisfy the requirements of this Section 8.1(b);

(c) Annual Statements — within 120 days (or such shorter period as may be agreed
to in either the Senior Credit Agreement or BST Credit Agreement (after giving
effect to any amendments, waivers, extensions or modifications of the applicable
provisions thereof), as the case may be (or, in the case of clauses (i) and
(ii) below, within 10 days after such earlier date as the Company’s annual
report is required to be filed with the SEC under the Exchange Act (after giving
effect to any applicable extensions permitted under the rules and regulations of
the SEC), with written notice of such earlier filing to be delivered to each
holder of Notes simultaneously with such filing) after the end of each fiscal
year of the Company and BST, as applicable, duplicate copies of,

(i) a consolidated balance sheet of the Company and its Subsidiaries, as at the
end of such year (it being understood that such consolidated balance sheet shall
not include members of the BST Group during the Bankruptcy Period),

(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries, for such year (it being understood
that such consolidated statements of income, changes in shareholders’ equity and
cash flows shall not include members of the BST Group during the Bankruptcy
Period), and

(iii) except during the Bankruptcy Period or at any time during which BST is not
a Subsidiary of the Company, a consolidated balance sheet of BST and its
Subsidiaries (including BST and its Subsidiaries), a profit and loss account and
cashflow statement, in each case as at the end of such year,

 

6



--------------------------------------------------------------------------------

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP (in the
case of clauses (i) and (ii)) or BST Accounting Principles (in the case of
clause (iii)), and accompanied by an opinion thereon of independent certified
public accountants of recognized national standing, which opinion shall state
that such financial statements present fairly, in all material respects, the
financial position of the companies being reported upon and their results of
operations and cash flows and have been prepared in conformity with GAAP (in the
case of clauses (i) and (ii)), or BST Accounting Principles (in the case of
clause (iii)) and that the examination of such accountants in connection with
such financial statements has been made in accordance with generally accepted
auditing standards, and that such audit provides a reasonable basis for such
opinion in the circumstances, provided that, with respect to clauses (i) and
(ii), the delivery within the time period specified above of the Company’s
Annual Report on Form 10-K for such fiscal year (together with the Company’s
annual report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Exchange Act) prepared in accordance with the requirements therefor and filed
with the Securities and Exchange Commission shall be deemed to satisfy the
requirements of this Section 8.1(c). For purposes of the financial reporting
contemplated pursuant to Sections 8.1(a)(iii), 8.1(b)(iii), and 8.1(c)(iii), the
ASCI Reorganization shall be deemed to have been consummated on January 1,
2008;”

5 Amendment to Section 8.2. Section 8.2 of the Note Purchase Agreement is hereby
amended by inserting after the reference therein to “a Senior Financial Officer”
the words “substantially in the form attached hereto as Exhibit 5”.

6 Amendments to Section 9.2. The second full paragraph of Section 9.2 of the
Note Purchase Agreement is hereby amended and restated in its entirety as
follows:

“The Company will give each holder of Notes written notice of each optional
prepayment under this Section 9.2 not less than 30 days and not more than 60
days prior to the date fixed for such prepayment, which notice may be
conditioned upon the occurrence of certain events as set forth therein, provided
that the Company shall notify the holders of the Notes promptly of the failure
of any condition. Each such notice shall specify such date, the aggregate
principal amount of the Notes to be prepaid on such date (in accordance with
Section 9.5), the principal amount of each Note held by such holder to be
prepaid, and the accrued interest to be paid on the prepayment date with respect
to such principal amount being prepaid.”

7 Amendment to Section 9.3. Section 9.3 of the Note Purchase Agreement is hereby
amended by inserting the words “Tranche A” before each reference to “Note” or
“Notes”.

 

7



--------------------------------------------------------------------------------

8 Amendment to Section 9.4. Section 9.4 of the Note Purchase Agreement is hereby
amended and restated in its entirety as follows:

“9.4 Mandatory Prepayment Upon Qualified Issuance.

The Company will, upon the occurrence of the Qualified Issuance, following not
less than three (3) Business Days’ notice to the Tranche A Purchasers, pay
(i) one-half of the outstanding amount of the PIK Interest on the Tranche A
Notes as of the date of consummation of the Qualified Issuance at par plus all
accrued but unpaid interest on such PIK Interest on the Tranche A Notes prepaid
and (ii) one-half of the accrued but unpaid interest in respect of the
outstanding principal amount of the Tranche A Notes accruing since the most
recent Interest Payment Date.”

9 Amendment to Section 9.5. Section 9.5 of the Note Purchase Agreement is hereby
amended and restated its entirety as follows:

“9.5. Allocation of Partial Prepayments.

In the case of each partial prepayment of the Obligations pursuant to
Section 9.2 or Section 9.7 or otherwise, the payments shall be allocated as
follows: (i) first, to the payment of all fees, expenses and other Obligations
due and payable to the Collateral Agent, (ii) second, to the payment of accrued
but unpaid interest (other than PIK Interest) on the Tranche A Notes on a pro
rata basis, (iii) third, to the payment of outstanding principal amount
representing PIK Interest on the Tranche A Notes on a pro rata basis,
(iv) fourth, to the payment of outstanding principal amount not representing PIK
Interest of the Tranche A Notes on a pro rata basis until the Tranche A Notes
are paid in full, (v) fifth, to the payment of the remaining Tranche A
Obligations on a pro rata basis until Full Payment of the Tranche A Obligations
and (vi) sixth, among all of the Tranche B Obligations on a pro rata basis until
the Tranche B Obligations are paid in full.”

10 Amendment to Section 9. Section 9 of the Note Purchase Agreement is hereby
amended by adding the following Section 9.8 as the last section thereof:

“9.8 Subordination of the Tranche B Notes. The Tranche B Purchasers, by their
acceptance of any Tranche B Notes, hereby postpone and subordinate all of the
Tranche B Obligations to the Full Payment of all of the Tranche A Obligations
and hereby agree to be bound as a “Subordinated Creditor” by each provision of
the Debt Subordination Agreement as if fully set forth herein, mutatis mutandis.

(e) Amendment to Section 10.7. Section 10.7 of the Note Purchase Agreement is
hereby amended and restated in its entirety as follows:

“10.7 Corporate Separateness.

The Company will, and will cause each of its Subsidiaries to, comply with
Section 4.15 of the Senior Credit Agreement, as in effect on the Third Amendment
Effective Date after giving effect to the ITG Senior Restructuring Amendment
(regardless of any amendment, modification, refinancing or termination of the
Senior Credit Agreement), except as the Required Holders shall otherwise consent
to in writing.”

 

8



--------------------------------------------------------------------------------

11 Amendment to Section 11.1. Section 11.1 of the Note Purchase Agreement is
hereby amended by deleting “or Clause 27.34 of the BST Credit Agreement, in each
case” in clause (iii) thereof.

12 Amendments to Section 11.2.

(a) Section 11.2(a) of the Note Purchase Agreement is hereby amended by
inserting the parenthetical “(other than any member of the BST Group during the
Bankruptcy Period)” after the words “shall not permit any of its Subsidiaries”.

(b) Section 11.2(b) of the Note Purchase Agreement is hereby amended and
restated in its entirety as “INTENTIONALLY OMITTED”.

13 Amendments to Section 11.3.

(a) The introductory paragraph to Section 11.3(a) of the Note Purchase Agreement
is hereby amended and restated in its entirety as follows:

“(a) The Company will not, and will not permit any Subsidiary (other than any
Project Subsidiary or any member of the BST Group) to, directly or indirectly,
create, incur, assume, guarantee, or otherwise be or become directly or
indirectly liable with respect to, any Indebtedness, except:”

(b) Section 11.3(a)(ii) of the Note Purchase Agreement is hereby amended and
restated in its entirety as follows:

“(ii) subject to compliance with Section 10.7 and Section 11.7 (and without any
implication to the contrary as to the independent operation of each covenant),
Indebtedness owing to the Company or a Subsidiary of the Company (other than any
member of the BST Group during the Bankruptcy Period);”

(c) Section 11.3(a)(iii) of the Note Purchase Agreement is hereby amended and
restated in its entirety as follows:

“(iii) Indebtedness incurred pursuant to the Senior Credit Agreement; provided,
that after giving effect to the incurrence of such Indebtedness, the aggregate
principal amount of Indebtedness incurred under the Senior Credit Agreement
together with the aggregate principal amount of Indebtedness incurred pursuant
to clause (xi) of this Section 11.3 shall not exceed, at any time, the sum of
(w) $75,000,000 plus (x) an amount specified by written notice to the Collateral
Agent from the Senior Agent not to exceed $7,500,000 in the aggregate consisting
of advances under the Senior Credit Agreement which the Senior Agent deems
necessary or desirable to preserve or protect the Collateral (as defined in the
Senior Credit Agreement), to enhance the collectability or repayment of the
Obligations (under and as defined in the Senior Credit Agreement) or to pay any
other amounts chargeable to the Credit Parties under any Loan Documents (as
defined in the Senior Credit Agreement), including costs fees and expenses plus
(y) interest, fees and expenses that are capitalized under

 

9



--------------------------------------------------------------------------------

the Senior Credit Agreement not included in clause (x) above minus (z) upon any
termination (unless extended or replaced upon any such termination) of a Letter
of Credit (issued under and as defined in the Senior Credit Agreement) for the
benefit of China Construction Bank, Bank of China or Industrial and Commercial
Bank of China (or any of their respective Affiliates), an amount equal to
(A) until such time as until the amount outstanding under the Senior Credit
Agreement has been reduced by $4,000,000, one hundred percent (100%) of the face
amount of such terminated Letter of Credit immediately prior to such termination
and (B) thereafter, twenty five percent (25%) of the face amount of such
terminated Letter of Credit immediately prior to such termination (the
“Permitted Senior Indebtedness Amount”);”

(d) Section 11.3(a)(vi) of the Note Purchase Agreement is hereby amended to
delete the following parenthetical “(together with such Indebtedness of Project
Subsidiaries)” and replace such parenthetical with the following: “together with
such Indebtedness of Project Subsidiaries (collectively, “Capital Lease
Obligations”)”.

(e) Section 11.3(a)(xi) of the Note Purchase Agreement is hereby amended to
delete the reference therein to “$215,000,000” and replace such reference with
“the Permitted Senior Indebtedness Amount”.

(f) Section 11.3(a) of the Note Purchase Agreement is hereby amended (i) by
deleting the “and” immediately prior to clause (xiii) thereof, (ii) by deleting
the “.” at the end of clause (xiii) and substituting “; and” therefor and
(iii) by inserting the following clause (xiv) as the last clause thereof:

“(xiv) Indebtedness incurred pursuant to the vendor financed cotton lines in an
aggregate principal amount not to exceed $10,000,000 at any time.”

(g) Section 11.3(b) of the Note Purchase Agreement is hereby amended and
restated in its entirety as follows:

“(b) The Company will not permit any Project Subsidiary to, directly or
indirectly, create, incur, assume, guarantee, or otherwise be or become directly
or indirectly liable with respect to, any Third Party Indebtedness, except for
Third Party Indebtedness that is non-recourse to the Company and is non-recourse
to each of the Company’s other Subsidiaries (other than to a Project Subsidiary
Holding Company that owns, directly or indirectly, the Stock of such Project
Subsidiaries) and does not exceed at any time $165,000,000 in the aggregate for
all Project Subsidiaries (the “Permitted Third Party Indebtedness Amount”);
provided, however, that if at any time from and after the Third Amendment
Effective Date one or more Project Subsidiaries listed on Schedule 6.4 as of the
Third Amendment Effective Date is no longer a Subsidiary of the Company, the
Permitted Third Party Indebtedness Amount shall be reduced by the “Debt
Allotment Amount” set forth on Schedule 6.4 opposite the name of such Project
Subsidiary.”

 

10



--------------------------------------------------------------------------------

(h) Section 11.3(c) of the Note Purchase Agreement is hereby amended and
restated in its entirety as follows:

“(c) The Company will not permit any Subsidiary that is a member of the BST
Group (other than any member of the BST Group during the Bankruptcy Period) to,
directly or indirectly, create, incur, assume, guarantee, or otherwise be or
become directly or indirectly liable with respect to, any Indebtedness, if,
immediately after giving effect thereto, the BST Debt Cover is greater than
4.75:1.00.”

(i) Section 11.3 of the Note Purchase Agreement is hereby amended by inserting
the following clause (d) as the last clause thereof:

“(d) The Company will not, and will not permit any Subsidiary (other than any
member of the BST Group) to, directly or indirectly, create, incur, assume,
guarantee, or otherwise be or become directly or indirectly liable with respect
to, any Indebtedness that would cause Capital Lease Obligations to exceed
$15,000,000.”

14 Amendment to Section 11.4. The last paragraph of Section 11.4 of the Note
Purchase Agreement is hereby amended and restated in its entirety as follows:

“In addition to the foregoing, the Company will not permit any Subsidiary that
is a member of the BST Group to, directly or indirectly, create, incur, assume,
guarantee, or otherwise become directly or indirectly liable with respect to,
any Indebtedness to, or any Contingent Obligations arising from guarantees of
obligations of, the Company, any Subsidiary of the Company or any Affiliate of
the Company that is not a Member of the BST Group.”

15 Amendments to Section 11.6.

(a) The first paragraph of Section 11.6 of the Note Purchase Agreement is hereby
amended by inserting the parenthetical “(other than any member of the BST Group
during the Bankruptcy Period)” after the words “will not permit any Subsidiary”.

(b) The second paragraph of Section 11.6 of the Note Purchase Agreement is
hereby amended by inserting the parenthetical “(other than any member of the BST
Group during the Bankruptcy Period)” after the words “will not permit any
Subsidiary”.

(c) The last paragraph of Section 11.6 of the Note Purchase Agreement is hereby
amended by inserting after the words “BST Collateral” the words “other than
pursuant to an order of the court or Governmental Authority with competent
jurisdiction over the Bankruptcy Filing”.

16 Amendments to Section 11.7.

(a) The first paragraph of Section 11.7 of the Note Purchase Agreement is hereby
amended by inserting the parenthetical “(other than any member of the BST Group
during the Bankruptcy Period)” after the words “will not permit any Subsidiary”.

 

11



--------------------------------------------------------------------------------

(b) Section 11.7(a) of the Note Purchase Agreement is hereby restated in its
entirety as follows:

 

  “(a) Investments by the Company or any of its Subsidiaries in any Subsidiary
(other than in the BST Group) and Investments in the BST Group existing on the
Third Amendment Effective Date;”.

(c) Section 11.7(f) of the Note Purchase Agreement is hereby amended and
restated in its entirety as “(f) Permitted Acquisitions”.

(d) Section 11.7(1) of the Note Purchase Agreement is hereby amended and
restated in its entirety as “(1) INTENTIONALLY OMITTED”.

17 Amendments to Section 11.8.

(a) The first paragraph of Section 11.8 of the Note Purchase Agreement is hereby
amended by inserting the parenthetical “(other than any member of the BST Group
during the Bankruptcy Period)” after the words “will not permit any Subsidiary”.

(b) Section 11.8(b) of the Note Purchase Agreement is hereby amended by
inserting the words “or PIK Event” after each reference to “Event of Default”.

18 Amendment to Section 11.9. Section 11.9 of the Note Purchase Agreement is
hereby amended by inserting the parenthetical “(other than any member of the BST
Group during the Bankruptcy Period)” after the words “will not permit any of its
Subsidiaries”.

19 Amendment to Section 11.10(a). Section 11.10(a) of the Note Purchase
Agreement is hereby amended by inserting the parenthetical “(other than any
member of the BST Group during the Bankruptcy Period)” after the words “will not
permit any Subsidiary”.

20 Amendments to Section 12.

(a) Section 12(e) of the Note Purchase Agreement is hereby amended by amending
and restating clause (ii) in its entirety as “(ii) INTENTIONALLY OMITTED”.

(b) Sections 12(f) and 12(g) of the Note Purchase Agreement are hereby amended
by inserting the words “(other than with respect to the Bankruptcy Filing)”
after each reference to “Significant Subsidiary” or “Significant Subsidiaries”.

 

12



--------------------------------------------------------------------------------

(c) Section 12(j) of the Note Purchase Agreement is hereby amended and restated
in its entirety as follows:

“(j) As of the last day of any fiscal quarter (i) ending on March 31,
2010, June 30, 2010, September 30, 2010, or December 31, 2010, EBITDA for the
period beginning on January 1, 2010 and ending on such last day of such fiscal
quarter is less than the amount set forth below opposite such date, and
(ii) ending after December 31, 2010, EBITDA for the four fiscal quarter period
ending on such last day of such fiscal quarter is less than the amount set forth
below opposite such date:

 

Fiscal Quarter Ending:

   Minimum EBITDA

March 31, 2010

   $ 1,700,000

June 30, 2010

   $ 7,900,000

September 30, 2010

   $ 13,500,000

December 31, 2010

   $ 21,500,000

March 31, 2011 and the last day of each fiscal quarter thereafter”

   $ 21,500,000

(d) Section 12(k) of the Note Purchase Agreement is hereby amended and restated
in its entirety as follows:

“(k) As of the last day of any fiscal quarter ending on a date set forth below,
the North American Leverage Ratio is greater than the ratio set forth below
opposite such date:

 

Fiscal Quarter Ending:

   North American
Leverage Ratio

March 31, 2010

   14.3:1.00

June 30, 2010

   6.9:1.00

September 30, 2010

   6.6:1.00

December 31, 2010

   4.5:1.00

March 31, 2011 and the last day of each fiscal quarter thereafter”

   4.5:1.00

(e) Section 12(1) of the Note Purchase Agreement is hereby amended and restated
in its entirety as “(1) INTENTIONALLY OMITTED”.

21 Amendment to Section 13.1(b). Section 13.1(b) of the Note Purchase Agreement
is hereby amended and restated in its entirety as follows:

“(b) If any other Event of Default has occurred and is continuing, (i) any
holder or holders of a majority in principal amount of the Tranche A Notes at
the time

 

13



--------------------------------------------------------------------------------

outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Tranche A Notes then outstanding to be immediately due
and payable and (ii) if Full Payment has been made on the Tranche A Obligations,
any holder or holders of a majority in principal amount of the Tranche B Notes
at the time outstanding may at any time at its or their option, by notice or
notices to the Company, declare all the Tranche B Notes then outstanding to be
immediately due and payable.”

22 Amendment to Section 13.1(c). Section 13.1(c) of the Note Purchase Agreement
is hereby amended and restated in its entirety as follows:

“(c) If any Event of Default described in paragraph (a) or (b) of Section 12 has
occurred and is continuing, (i) any holder or holders of Tranche A Notes at the
time outstanding affected by such Event of Default may at any time, at its or
their option, by notice or notices to the Company, declare all the Notes held by
it or them to be immediately due and payable and (ii) if Full Payment has been
made on the Tranche A Obligations, any holder or holders of Tranche B Notes at
the time outstanding affected by such Event of Default may at any time, at its
or their option, by notice or notices to the Company, declare all the Notes held
by it or them to be immediately due and payable.”

23 Amendment to Section 13.2. Section 13.2 of the Note Purchase Agreement is
hereby amended and restated in its entirety as follows:

“13.2. Other Remedies.

If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 13.1, (i) the holder of any Tranche A Note at the
time outstanding may proceed to protect and enforce the rights of such holder by
an action at law, suit in equity or other appropriate proceeding, whether for
the specific performance of any agreement contained herein or in any Note, or
for an injunction against a violation of any of the terms hereof or thereof, or
in aid of the exercise of any power granted hereby or thereby or by law or
otherwise and (ii) if Full Payment has been made on the Tranche A Obligations,
the holder of any Tranche B Note at the time outstanding may institute a suit
for the enforcement of the rights of such holder to receive payment of the
principal of and interest, if any, on such Note in accordance with the terms of
this Agreement.”

24 Amendment to Section 13.3. Section 13.3 of the Note Purchase Agreement is
hereby amended and restated in its entirety as follows:

“13.3. Recission.

At any time after any Notes have been declared due and payable pursuant to
Section 13.1, the holders of not less than 75% in principal amount of the
Tranche A Notes then outstanding, by written notice to the Company, may rescind
and annul any such declaration and its consequences if (a) the Company has paid
all overdue interest on such Notes, and all principal on such Notes that is due
and payable and is unpaid other than by reason of such declaration, and all
interest on such overdue principal, (b) all Events of Default and Defaults,
other than non-payment of amounts that have become

 

14



--------------------------------------------------------------------------------

due solely by reason of such declaration, have been cured or have been waived
pursuant to Section 18, and (c) no judgment or decree has been entered for the
payment of any monies due pursuant hereto or to the Notes. No rescission and
annulment under this Section 13.3 will extend to or affect any subsequent Event
of Default or Default or impair any right consequent thereon.”

25 Amendment to Section 13.4. The second sentence of Section 13.4 of the Note
Purchase Agreement is hereby amended to add the following proviso at the end
thereof “; provided, that no right, power or remedy has been conferred on any
individual Purchaser in respect of the Collateral and all rights, powers and
remedies have been conferred upon, and may only be exercised by the Collateral
Agent”.

26 Amendment to Section 14. Section 14 of the Note Purchase Agreement is hereby
amended by adding the following Section 14.5 as the last section thereof:

“14.5 Tranche A Notes and Tranche B Notes.

Notwithstanding anything to the contrary herein, (i) with respect to the
assignment, exchange, transfer, replacement or other substitution of any Tranche
A Note, only a Tranche A Note in substantially the form of Exhibit 1-A to the
Third Amendment may be received upon such assignment, exchange, transfer,
replacement or other substitution unless the holder of such Note is, or would
upon such assignment, exchange, transfer, replacement or other substitution be,
WLR or an Affiliate thereof, in which event, only a Tranche B Note in
substantially the form of Exhibit 1-B to the Third Amendment may be received
upon such assignment, exchange, transfer, replacement or other substitution and
(ii) with respect to the assignment, exchange, transfer, replacement or other
substitution of any Tranche B Note, only a Tranche B Note in substantially the
form of Exhibit 1-B to the Third Amendment may be received upon such assignment,
exchange, transfer, replacement or other substitution.”

27 Amendment to Section 16.1. Section 16.1 of the Note Purchase Agreement is
hereby amended and restated in its entirety as follows:

“16.1 Transaction Expenses.

The Company shall pay, and hold the Collateral Agent and each Purchaser and
(only as set forth below) all holders of Notes harmless against liability for
the payment of, and reimburse on demand as and when incurred from and against,
(i) all reasonable out-of-pocket costs and expenses incurred by each Purchaser
in connection with its due diligence review of the Company and its Subsidiaries,
the preparation, negotiation and execution of this Agreement, the Notes and the
agreements contemplated hereby and thereby, and the consummation of all of the
transactions contemplated hereby and thereby (including all reasonable fees and
expenses of legal counsel, environmental consultants and accountants), which
costs and expenses shall be payable at the Closing; provided that the Purchasers
shall retain no more than one counsel to represent the

 

15



--------------------------------------------------------------------------------

Purchasers in connection with the transactions contemplated to be consummated on
the Closing date, and the Company shall be obligated to pay not more than
$200,000 with respect to fees and expenses incurred by the Purchasers, as a
whole, in connection with the transactions contemplated to be consummated on the
Closing Date, (ii) all reasonable out-of-pocket fees and expenses incurred by
the Collateral Agent or any Purchaser with respect to any amendments,
modifications, waivers or consents (whether or not the same become effective)
under or in respect of each of the Financing Documents and the other agreements
and instruments contemplated hereby and thereby (including all expenses incurred
in connection with any proposed merger, sale or recapitalization of the
Company), (iii) all recording and filing fees, stamp and other taxes which may
be payable by the Collateral Agent or any Purchaser or any holders of Notes in
respect of the execution and delivery of this Agreement or the issuance,
delivery or acquisition of any Notes, (iv) the out-of-pocket fees and expenses
incurred by the Collateral Agent and each Purchaser or any holders of Notes with
respect to (a) the enforcement of the rights granted under this Agreement, the
Notes, the other Financing Documents and the agreements or instruments
contemplated hereby and thereby (including out-of-pocket costs of collection),
including in the course of any work-out or restructuring of the Notes during the
pendency of one or more Events of Default and (b) efforts to monitor the Notes
or any of the other Obligations and to observe or assess any of the Credit
Parties or their respective affairs, (v) the out-of-pocket fees and expenses
incurred by the Collateral Agent with respect to verifying, protecting,
evaluating, assessing, appraising, collecting, selling, liquidating or otherwise
disposing of any of the Collateral and (vi) the out-of-pocket fees and expenses
incurred by the Collateral Agent or any Purchaser or any holders of Notes with
respect to any litigation, contest, dispute, suit, proceeding or action (whether
instituted by the Collateral Agent, any Purchaser, any Credit Party or any other
Person and whether as a party, witness or otherwise) in any way relating to the
Collateral, any of the Finance Documents or any other agreement to be executed
or delivered in connection herewith or therewith, including any litigation,
contest, dispute, suit, case, proceeding or action, and any appeal or review
thereof, in connection with a case commenced by or against any or all of the
Credit Parties or any other Person that may be obligated to an Agent by virtue
of the Finance Documents, including any such litigation, contest, dispute, suit,
proceeding or action arising in connection with any work-out or restructuring of
the Notes during the pendency of one or more Events of Default; provided that no
Person shall be entitled to reimbursement under this clause (vi) in respect of
any litigation, contest, dispute, suit, proceeding or action to the extent any
of the foregoing results from such Person’s gross negligence or willful
misconduct; including, as to each of clauses (i) through (vi) above, all
reasonable attorneys’ and other professional and service providers’ fees arising
from such services and other advice, assistance or other representation,
including those in connection with any appellate proceedings, and all expenses,
costs, charges and other fees incurred by such counsel and others in connection
with or relating to any of the events or actions described in this Section 16.1,
all of which shall be payable, on demand by the Company. Without limiting the
generality of the foregoing, such expenses, costs, charges and fees may include:
fees, costs and expenses of accountants, environmental advisors, appraisers,
investment bankers, management and other consultants and paralegals; court costs
and expenses; photocopying and duplication expenses; court reporter fees, costs
and

 

16



--------------------------------------------------------------------------------

expenses; long distance telephone charges; air express charges; telegram or
telecopy charges; secretarial overtime charges; and expenses for travel, lodging
and food paid or incurred in connection with the performance of such legal or
other advisory services. If the Company fails to pay when due any amounts due to
the Collateral Agent, any Purchaser or other holder of Notes, or fails to comply
with any of its obligations pursuant to this Agreement or any other agreement,
document or instrument executed or delivered in connection herewith, the Company
shall, upon demand by the Collateral Agent or such Purchaser or such other
holder, pay to the Collateral Agent, such Purchaser or such holder such further
amounts as shall be sufficient to cover the out-of-pocket costs and expenses
(including, but not limited to reasonable attorneys’ fees) incurred by or on
behalf of the Collateral Agent, such Purchaser or such other holder in
collecting all such amounts due or in otherwise enforcing the Collateral
Agent’s, such Purchaser’s or such other holder’s rights and remedies hereunder.
Notwithstanding the provisions of this Section 16.1, the Company shall not be
liable to the Collateral Agent or any Purchaser for the payment of any costs or
expenses incurred by the Collateral Agent or any Purchaser in connection with an
assignment of its rights hereunder. Notwithstanding anything in the foregoing,
no Tranche B Purchaser shall be entitled to reimbursement under this
Section 16.1 for actions taken in breach of its obligations under the Debt
Subordination Agreement.”

28 Amendment to Section 18. Section 18 of the Note Purchase Agreement is hereby
amended and restated in its entirety as follows:

“18. AMENDMENT AND WAIVER.

The Financing Documents may be amended, and the observance of any term hereof or
of the Notes may be waived (either retroactively or prospectively), with (and
only with) the written consent of the Company and the Required Holders except
that (a) no amendment or waiver of any of the provisions of Sections 1, 2 or 7
hereof will be effective as to any Purchaser unless consented to by such
Purchaser in writing, and (b) no such amendment or waiver may, without the
written consent of the holder of any Note at the time outstanding affected
thereby, (i) subject to the provisions of Section 13 relating to acceleration or
rescission, change the stated amount or specified date of any prepayment or
payment of principal of or premium with respect to, or reduce the rate or change
the specified date of payment or method of computation of interest or of the PIK
Interest on, such Note, (ii) change the percentage of the principal amount of
the Notes the holders of which are required to consent to any such amendment or
waiver, or (iii) amend any of Sections 12(a), 12(b), 13 or 20.”

29 Amendments to Section 21.1.

(a) The second sentence of Section 21.1 of the Note Purchase Agreement is hereby
amended by deleting the “and” at the end of clause (i) to the proviso and
substituting a comma and adding the following at the end of such proviso: “and
(iii) with respect to any assignment of Tranche B Notes, the receiving Purchaser
or holder of any Tranche B Note shall have delivered to the Company, the
Collateral Agent and the Tranche A Purchasers a joinder to the Debt
Subordination Agreement by such Purchaser or holder in form and substance
reasonably satisfactory to the Collateral Agent, any purported assignment
without such joinder being null and void”.

 

17



--------------------------------------------------------------------------------

(b) The fourth sentence of Section 21.1 of the Note Purchase Agreement is hereby
amended and restated in its entirety as follows: “Any Purchaser intending to
assign any of its rights hereunder shall give the Company and each other
Purchaser not less than five days prior written notice of such intended
transfer”.

30 Amendment to Section 21.7. Section 21.7 of the Note Purchase Agreement is
hereby amended and restated in its entirety as “[INTENTIONALLY OMITTED]”.

31 Amendment to Section 21.9. Section 21.9 of the Note Purchase Agreement is
hereby amended by inserting after the words “enforces its rights” the words
“through the Collateral Agent”.

32 New Section 22. The Note Purchase Agreement is hereby amended by inserting a
new Section 22 as follows:

“22. APPOINTMENT OF COLLATERAL AGENT; ACTIONS BY PURCHASERS.

22.1 Appointment of Collateral Agent.

Clearlake is hereby appointed to act on behalf of the Secured Parties as
Collateral Agent under this Agreement and the other Financing Documents. In
performing its functions and duties under this Agreement and the other Financing
Documents, and notwithstanding the use of the term “agent” or “Agent” in any
capacity, the Collateral Agent shall have no duties or responsibilities except
to act in accordance with the instructions of the Required Holders, and does not
assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for any individual Tranche B Purchaser.
Furthermore, the duties of the Collateral Agent shall be mechanical and
administrative in nature and the Collateral Agent shall not have, or be deemed
to have, by reason of this Agreement, any other Financing Document or otherwise,
a fiduciary relationship in respect of any individual Tranche B Purchaser. The
Collateral Agent shall have no duty to disclose, and shall not be liable for
failure to disclose, any information relating to any Credit Party or any of
their respective Subsidiaries or any Account Debtor that is communicated to or
obtained by the Collateral Agent or any of the Collateral Agent’s Affiliates in
any capacity. Any other appointment or collateral agency agreement between the
Collateral Agent and any Purchaser or any of their respective Affiliates, if
any, is hereby terminated and shall be superseded by this Section. The
provisions of this Section 22.1 are solely for the benefit of the Collateral
Agent and Purchasers and no Credit Party nor any other Person shall have any
rights as a third party beneficiary of any of the provisions hereof.

The Collateral Agent shall be entitled to refrain from any act or action
(including failure to act) in connection with this Agreement or any other
Financing Document until

 

18



--------------------------------------------------------------------------------

the Collateral Agent shall have received instructions from the Required Holders,
and the Collateral Agent shall not incur liability to any Person by reason of so
refraining. The Collateral Agent shall be fully justified in failing or refusing
to take any action hereunder or under any other Financing Document (a) if such
action would, in the opinion of the Collateral Agent, be contrary to law or the
terms of this Agreement or any other Financing Document, (b) if such action
would, in the opinion of the Collateral Agent, expose the Collateral Agent to
environmental or other liabilities or (c) if the Collateral Agent shall not
first be indemnified to its satisfaction against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. Without limiting the foregoing, no Purchaser shall have any
right of action whatsoever against the Collateral Agent as a result of the
Collateral Agent’s acting or refraining from acting hereunder or under any other
Financing Document in accordance with the instructions of the Required Holders.

22.2 Agent’s Reliance, Etc.

Neither the Collateral Agent nor any of its Affiliates nor any of their
respective officers, directors, employees, agents or representatives shall be
liable (i) to any Tranche B Purchaser for any action taken or omitted to be
taken by it hereunder or under any other Financing Document, or in connection
herewith or therewith, except, solely with respect to a Required Collateral
Transition, for damages caused by its or their own gross negligence or willful
misconduct or (ii) to any Tranche A Purchaser for any action taken or omitted to
be taken by it hereunder or under any other Financing Document, or in connection
herewith or therewith, except damages caused by its or their own gross
negligence or willful misconduct. Without limiting the generality of the
foregoing, the Collateral Agent: (a) may treat any instructions of the Required
Holders as if delivered unanimously by all the Purchasers; (b) may treat the
payee of any Note as the holder thereof until the Collateral Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form reasonably satisfactory to the Collateral Agent; (c) may consult with legal
counsel, independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken by it in good
faith in accordance with the advice of such counsel, accountants or experts; (d)
makes no warranty or representation to any Purchaser and shall not be
responsible to any Purchaser for any statements, warranties or representations
made in or in connection with this Agreement or the other Financing Documents;
(e) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or the
other Financing Documents on the part of any Credit Party or to inspect the
Collateral (including the books and records) of any Credit Party; (f) shall not
be responsible to any Purchaser for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Financing Documents or any other instrument or document furnished pursuant
hereto or thereto; and (g) shall incur no liability under or in respect of this
Agreement or the other Financing Documents by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telecopy, telegram,
cable or telex) believed by it to be genuine and signed or sent by the proper
party or parties.

 

19



--------------------------------------------------------------------------------

22.3 Clearlake and Affiliates.

With respect to any Notes or other Obligations held by Clearlake and/or its
Affiliates, Clearlake shall have the same rights and powers under this Agreement
and the other Financing Documents with respect thereto as any other Purchaser
and may exercise the same as though it were not the Collateral Agent. Clearlake
and its Affiliates may lend money to, invest in, and generally engage in any
kind of business with, any Credit Party, any of their Affiliates and any Person
who may do business with or own securities of any Credit Party or any such
Affiliate, all as if Clearlake were not the Collateral Agent and without any
duty to account therefor to Purchasers. Clearlake and its Affiliates may accept
fees and other consideration from any Credit Party for services in connection
with this Agreement or otherwise without having to account for the same to
Purchasers. The Tranche B Purchasers specifically acknowledge that the Tranche A
Purchasers as of the Third Amendment Effective Date are Affiliates of Clearlake
and the interests of Clearlake and its Affiliates as Tranche A Purchasers may be
different from and directly adverse to the interests of the Tranche B Purchasers
and the Tranche B Purchasers hereby acknowledge, and expressly consent to, and
waive any claim based upon, such conflict of interest.

22.4 Purchaser Credit Decision.

Each Purchaser acknowledges that it has, independently and without reliance upon
the Collateral Agent and based on such documents and information as it has
deemed appropriate, made its own credit and financial analysis of the Credit
Parties and its own decision to enter into this Agreement. Each Purchaser also
acknowledges that it will, independently and without reliance upon the
Collateral Agent or any other Purchaser and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement. Each
Purchaser acknowledges the potential conflict of interest of each other
Purchaser as a result of Purchasers holding disproportionate amounts of the
Notes, and expressly consents to, and waives any claim based upon, such conflict
of interest.

22.5 Indemnification.

Purchasers agree to indemnify the Collateral Agent on a pro rata basis according
to the respective amounts of their Notes, to the extent the Collateral Agent is
not reimbursed by the Credit Parties and without limiting the obligations of the
Credit Parties hereunder, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against the Collateral Agent in any way relating to or arising
out of this Agreement or any other Financing Document or any action taken or
omitted to be taken by the Collateral Agent in connection therewith; provided,
that no Purchaser shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Collateral Agent’s gross negligence
or willful misconduct (unless such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements relate to
the Tranche B Obligations (other than in respect of a Required Collateral
Transition), in which event, each Tranche B Purchaser shall remain liable).
Without limiting the foregoing, each Purchaser agrees

 

20



--------------------------------------------------------------------------------

to reimburse the Collateral Agent promptly upon demand for its ratable share (as
determined pursuant to the first sentence of this Section) of any out-of-pocket
expenses (including reasonable counsel fees) incurred by the Collateral Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement and each other Financing Document, to the
extent that the Collateral Agent is not reimbursed for such expenses by Credit
Parties.

22.6 Successor Agents.

(a) The Collateral Agent may resign at any time by giving not less than thirty
(30) days’ prior written notice thereof to Purchasers and Company. Upon any such
resignation, the Required Holders shall have the right to appoint a successor
Collateral Agent. If no successor Collateral Agent shall have been so appointed
by the Required Holders, pursuant to the immediately proceeding sentence and
shall have accepted such appointment within thirty (30) days after the resigning
Collateral Agent’s giving notice of resignation, then the resigning Collateral
Agent may, on behalf of Purchasers, appoint a successor Collateral Agent which
shall be a Purchaser, if a Purchaser is willing to accept such appointment. If
no successor Agent has been appointed pursuant to the foregoing, within thirty
(30) days after the date such notice of resignation was given by the resigning
Agent, such resignation shall become effective and, the Required Holders shall
thereafter perform all the duties of the Collateral Agent hereunder and under
the Financing Documents until such time, if any, as the Required Holders appoint
a successor Collateral Agent as provided above. Upon the acceptance of any
appointment as the Collateral Agent hereunder by a successor Agent, such
successor Agent shall succeed to and become vested with all the rights, powers,
privileges and duties of the resigning Collateral Agent. Upon the earlier of the
acceptance of any appointment as Collateral Agent hereunder by a successor
Collateral Agent or the effective date of the resigning Collateral Agent’s
resignation, the resigning Collateral Agent shall be discharged from its duties
and obligations under this Agreement and the other Financing Documents, except
that any indemnity rights or other rights in favor of such resigning Collateral
Agent shall continue. After any resigning Collateral Agent’s resignation
hereunder, the provisions of this Section 22.6 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was acting as Collateral
Agent.

(b) Upon written confirmation by the Required Holders of Full Payment of the
Tranche A Obligations, the Collateral Agent may and shall resign immediately,
effective as of such date, as agent for itself and the Secured Parties under
this Agreement and the other Financing Documents, and the Tranche B Purchasers
shall appoint a successor agent, effective as of such date (the “Required
Collateral Transition”). The Collateral Agent, for itself and on behalf of the
Tranche A Purchasers, agrees that it will execute, or will cause to be executed,
any and all further documents, agreements and instruments, and take all such
further actions (including delivery of any possessory Collateral held by the
Collateral Agent), which the Tranche B Purchasers may reasonably request to
effectuate such Required Collateral Transition.

 

21



--------------------------------------------------------------------------------

(c) The Required Holders may, upon delivery of written notice to the Collateral
Agent, terminate any agency by the Collateral Agent which includes the Tranche B
Purchasers and, thereafter, each reference to the Secured Parties shall mean the
Collateral Agent and the Tranche A Purchasers exclusively; provided that, no
Tranche A Purchaser shall deliver or consent to delivery of such a written
notice unless it has been advised by counsel that failure to do so may result in
the subordination or release of the Lien of the Collateral Agent (a “Separation
Event”); provided, further, that in connection with any such Separation Event,
the Collateral Agent and the Tranche A Purchasers shall consent to separate
Liens on the Collateral in favor of the Tranche B Purchasers (or any agent
thereof) so long as such Liens are subject to the Debt Subordination Agreement
and do not result in the subordination or release of the Lien of the Collateral
Agent.

22.7 Setoff and Sharing of Payments.

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence and during the
continuance of any Event of Default and subject to Section 9.8, each Purchaser
is hereby authorized at any time or from time to time, without prior notice to
any Credit Party or to any Person other than the Collateral Agent, any such
notice being hereby expressly waived, to offset and to appropriate and to apply
any and all balances held by it at any of its offices for the account of the
Company or any Guarantor (regardless of whether such balances are then due to
the Company or any Guarantor) and any other properties or assets at any time
held or owing by that Purchaser or that holder to or for the credit or for the
account of the Company or any Guarantor against and on account of any of the
Obligations that are not paid when due; provided that (i) the Purchaser
exercising such offset rights shall give notice thereof to the affected Credit
Party promptly after exercising such rights and (ii) unless and until Full
Payment of the Tranche A Obligations or upon the explicit written authorization
of the Collateral Agent, such Tranche B Purchaser shall turn over the amount of
such offset in cash to the Tranche A Purchasers for payment of the Tranche A
Obligations.

22.8 Information; Actions in Concert.

(a) Dissemination of Information. The Collateral Agent shall use reasonable
efforts to provide the Tranche A Purchasers with any notice of Default or Event
of Default received by the Collateral Agent from, or delivered by the Collateral
Agent to, any Credit Party; provided, that no Agent shall be liable to any
Purchaser for any failure to do so, except to the extent that such failure is
attributable to the Collateral Agent’s gross negligence or willful misconduct.

(b) Actions in Concert. Anything in this Agreement to the contrary
notwithstanding, each Purchaser hereby agrees with each other Purchaser that no
Purchaser shall take any action to protect or enforce its rights arising out of
this Agreement or the Notes (including exercising any rights of setoff), in each
case against the Company or any Credit Party or any Collateral, without first
obtaining the prior written consent of the Collateral Agent and the Required
Holders, it being the intent of

 

22



--------------------------------------------------------------------------------

Purchasers that any such action to protect or enforce rights under this
Agreement and the Notes shall be taken in concert and at the direction or with
the consent of the Collateral Agent or Required Holders.

22.9 No Duty of Care or Responsibility to Tranche B Purchasers.

Each Tranche B Purchaser understands and acknowledges that to the fullest extent
provided in this Agreement and the Debt Subordination Agreement, the Tranche B
Obligations will not be repaid unless and until Full Payment is first made of
the Tranche A Obligations and that the guarantees and Liens on the Collateral
granted by any Credit Party to the Collateral Agent pursuant to the Financing
Documents, for its benefit and the benefit of the Secured Parties, shall be
enforced in accordance with the sole direction of the majority of the Tranche A
Purchasers (as the Required Holders) until a Required Collateral Transition.
Each Tranche B Purchaser further understands that, except in the limited
circumstances provided in Section 18, the Required Holders have the exclusive
right to amend and waive the terms of this Agreement and the other Financing
Documents without consulting, or obtaining the approval or consent of, the
Tranche B Purchasers or the Collateral Agent. The Tranche B Purchasers
acknowledge and agree that the Collateral Agent and the Tranche A Purchasers may
take or refrain from taking any and all actions under this Agreement and the
other Financing Documents in any manner consistent with the sole interest of the
Collateral Agent and the Tranche A Purchasers and, in any event, shall have no
fiduciary or other duty to the Tranche B Purchasers or any other duty to take
any action to optimize or maximize the Tranche B Purchasers’ recovery with
respect to the Tranche B Obligations. Except in the event of a Required
Collateral Transition, no Tranche B Purchasers shall have any right whatsoever
to cause the Collateral Agent or the Tranche A Purchasers to take, or to refrain
from taking any action under this Agreement or other Financing Documents.
Without limiting the generality of the foregoing, subject to Section 18, each
Tranche B Purchaser acknowledges that the Collateral Agent and the Tranche A
Purchasers, in their respective capacities as such, shall have no obligation or
liability to such Tranche B Purchaser, express or implied, for any (i) loss of,
release of, subordination of, depreciation of, or failure to realize upon the
Collateral, the Liens thereon securing the Tranche B Obligations, or any claims
any Purchaser may have under any Guaranty (the “Guaranty Claims”); (ii) failure
to collect or receive payment of the Tranche B Obligations or other sums owing
from the Company or any Guarantor; (iii) mistake, omission or error of judgment
in (a) passing upon, making or accepting the Notes, this Agreement, the other
Financing Documents or the Collateral (including, without limitation, the value,
genuineness, enforceability or existence of any of the Collateral), (b) making
any advances of monies or extensions of credit to or for the benefit of the
Company under this Agreement or the other Financing Documents, (c) making or
failing to make any examinations, appraisals, audits, reviews or check-ups of
the Company’s affairs or the Collateral, or (d) granting amendments, extensions,
renewals or indulgences to either Company or any Guarantor, at any time or times
hereafter; or (iv) violation of any law or legal standard in connection with the
exercise of its remedies as a secured party with respect to the Collateral,
including, without limitation, disposing of Collateral in a manner which is
deemed not be commercially reasonable or failing to provide commercially
reasonable notice to the Company, any Guarantor or any junior secured

 

23



--------------------------------------------------------------------------------

party. Neither the foregoing nor anything else herein or in any other Financing
Document shall eliminate or limit the Collateral Agent’s obligation under
Section 22.6(b).

22.10 Waivers and Release of Rights under this Agreement and Financing
Documents.

(a) As a condition to the acceptance by Clearlake of its appointment as
Collateral Agent under Section 22.1, except with respect to the Required
Collateral Transition, the Tranche B Purchasers on behalf of themselves and any
and all of their respective predecessors, successors, heirs, assigns,
representatives, agents, liability insurers, officers, directors, principals,
members, parents, partners, subsidiaries, affiliates, shareholders, employees,
in-house and outside attorneys, other professionals, all solely in their
capacity as such (collectively, the “Tranche B Parties”), each hereby remise,
release, discharge, hold harmless and covenant not to sue the Collateral Agent
or any and all of its predecessors, successors, heirs, assigns, representatives,
agents, liability insurers, officers, directors, principals, members, parents,
partners, subsidiaries, affiliates, shareholders, employees, in-house and
outside attorneys, other professionals, and any and all of their respective
predecessors, successors, heirs, assigns, all solely in their capacity as such
(collectively, the “Clearlake Parties”) from any and all claims, causes of
action, disputes, agreements, covenants, demands, obligations, controversies,
suits, cross-claims, torts, costs, losses, attorneys’ fees, damages, liabilities
and expenses, at law or in equity, whether presently known or unknown, whether
matured, unmatured, whether fixed or contingent, whether in tort, in contract,
whether asserted or unasserted, whether anticipated or unanticipated, whether
suspected or claimed, direct or indirect and whether accrued or not, and whether
damages have resulted from such or not, of any kind, nature or description, or
otherwise, which any of the Tranche B Parties has, or hereafter may have,
against any of the Clearlake Parties based on any matter, cause, thing, act or
omission relating to or arising in connection with the role of Clearlake as
Collateral Agent.

(b) Without limiting the provisions in Section 22.10(a) above, the Collateral
Agent (acting in its sole discretion or upon the instruction of the Required
Holders), shall have the right, at any time or times hereafter, without giving
prior notice to the Tranche B Purchasers, (i) to release or add guarantors or to
release or subordinate their guarantees and Liens in any of the Collateral or
other security for the Obligations (provided that, the Tranche A Purchasers
shall not instruct the Collateral Agent to release or subordinate any guarantee
or lien in respect of the Tranche B Obligations without a corresponding release
or subordination of such guarantee or lien in respect of the Tranche A
Obligations except upon a Separation Event), (ii) to agree to any modification
to this Agreement or any

 

24



--------------------------------------------------------------------------------

other Financing Document, which requires Required Holders approval, (iii) to
agree to waive or release any of the terms of this Agreement or any other
Financing Document which waiver or release requires Required Holders approval,
including those which increase risks relating to the Tranche B Notes and other
Tranche B Obligations, (iv) to consent to any action or failure to act by the
Company or any Guarantor, (v) to exercise or refrain from exercising any powers
or rights which the Collateral Agent or any Tranche A Purchaser may have as a
matter of law, or under or in respect of this Agreement or any other Financing
Document, including, without limitation, the right to enforce the Obligations of
the Company or any Guarantor, and the right of the Collateral Agent to exercise
any of its rights and remedies as a secured party with respect thereto under
Article 9 of the applicable Uniform Commercial Code and (vi) subject to
Section 22.12, to take any action in the event of any voluntary or involuntary
insolvency, bankruptcy, arrangement, receivership, custodianship, liquidation,
dissolution, reorganization, assignment for the benefit of creditors,
appointment of a custodian, receiver, trustee or other officer with similar
powers or any other proceeding for the liquidation, dissolution or other winding
up of a Person or any other action or proceeding (each an “Insolvency
Proceeding”) involving the Company or any other Credit Party, including, without
limitation, (a) entering into agreements with the Company (or a trustee,
debtor-in-possession or other successor) with respect to the Company’s
post-petition usage of cash collateral, (b) establishing post-petition financing
arrangements which the Collateral Agent or such Tranche A Purchasers deem
appropriate, (c) asserting, waiving or deferring adequate protection payments or
post-petition interest payments with respect to the Obligations, (d) filing,
enforcing and voting proofs of claims with respect to the Obligations,
(e) subordinating the Collateral Agent’s (and by virtue thereof, all the
Purchaser’s) pre-petition Liens to those of lenders providing post-petition
financing to the Company or any Credit Party, (f) credit bidding the Collateral
Agent’s (and by virtue thereof, all the Purchaser’s) Liens up to the full amount
of the Obligations; (g) voting for or against or negotiating any plan of
reorganization, (h) propounding any plan of reorganization, (i) seeking or
refraining from seeking the termination of any exclusivity period, (j) seeking
or refraining from seeking relief from the automatic stay, (k) seeking or
refraining from seeking the appointment of a trustee or examiner or the
conversion or dismissal of any bankruptcy case, (1) exercising or refraining
from exercising any applicable election under Section 1111(b) of the Bankruptcy
Code or (m) consenting to or opposing any sale of all or a portion of the assets
or stock of the Company or any Credit Party whether under Section 363 of the
Bankruptcy Code or under a plan or reorganization. If at any time the Required
Holders instruct the Collateral Agent to do so, the Collateral Agent shall
release or subordinate any guarantee or any Lien or other security granted to it
on the Collateral.

22.11 Bankruptcy Issues.

(a) Each Purchaser agrees that the Collateral Agent or the Required Holders may
consent to the use of cash collateral or provide financing to the Company or any
Credit Party (under Section 363 or Section 364 of the Bankruptcy Code or
otherwise) on such terms and conditions and in such amounts as the Collateral
Agent or the Required Holders, in their sole discretion, may decide and that, in
connection with such cash collateral usage or financing, the Company or Credit
Party (or a trustee appointed for the estate of such Person) may grant to the
Collateral Agent or the Tranche A Purchasers Liens upon all assets of the
Company or such Credit Party, which Liens shall secure payment of all Loans and
other Obligations of the Collateral Agent and the Tranche A Purchasers (whether
such Obligations arose prior to the filing or other commencement of any
Insolvency Proceeding or arise thereafter). Each Tranche B Purchaser
acknowledges and agrees that the Tranche A Obligations shall be deemed to
include obligations owing to the Collateral Agent or the Tranche A Purchasers in
connection with any such

 

25



--------------------------------------------------------------------------------

financing provided after the commencement of an Insolvency Proceeding (whether
through use of cash collateral, under Section 363 or 364 of the Bankruptcy Code
or otherwise and whether through this Agreement or though other post-petition
agreements (all of which shall be considered part of the Financing Documents))
as though such financing was made as a Tranche A Note under this Agreement and
all allocations of payments among the Collateral Agent and the Tranche A
Purchasers on the one hand and such Tranche B Purchasers on the other shall
continue to be made after the filing or other commencement of any Insolvency
Proceeding on the same basis that the payments were to be allocated prior to the
date of such filing or commencement. Each Tranche B Purchaser agrees that it
will not object to or oppose a sale or other disposition of any assets securing
the Obligations (or any portion thereof) free and clear of security interests,
liens or other claims of or for the benefit of such Tranche B Purchaser, if any,
under Sections 363 or 1129 of the Bankruptcy Code or any other provision of the
Bankruptcy Code if the Required Holders have consented to such sale or
disposition of such assets. To the extent that the Collateral Agent or any
Tranche A Purchaser receives payments on, or proceeds of Collateral for, the
Obligations held by the Collateral Agent or the Tranche A Purchasers which are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law, or equitable cause, then, to
the extent of such payment or proceeds received, the Obligations held by the
Collateral Agent or Tranche A Purchasers, or part thereof, intended to be
satisfied shall be revived and shall continue in full force and effect as if
such payments or proceeds had not been received by the Collateral Agent or
Tranche A Purchaser, as the case may be.

(b) In the event of the occurrence of any Insolvency Proceeding prior to Full
Payment of the Tranche A Obligations, and in order to enable the Collateral
Agent and the Tranche A Purchasers to enforce their rights and remedies
hereunder in any of the aforesaid actions or proceedings, each Tranche B
Purchaser acknowledges and agrees that (i) the Collateral Agent and the Tranche
A Purchasers have the sole right, and are hereby irrevocably authorized and
empowered, in their discretion, to file, make and present for and on behalf of
such Tranche B Purchasers such proofs of claims against the Company and each
Credit Party, as applicable, on account of the Tranche B Purchasers or other
motions or pleadings as the Collateral Agent and the Tranche A Purchasers may
deem expedient or proper and (ii) if, and only if, a proposed plan of
reorganization fails to provide for the Full Payment of the Tranche A
Obligations on the effective date of such confirmed plan of reorganization, the
Required Holders may vote such proofs of claims in any such proceeding and to
receive and collect any and all dividends or other payments, distributions or
disbursements made thereon in whatever form the same may be paid or issued and
to apply the same on account of any portion of the Obligations held by the
Collateral Agent and the Tranche A Purchasers. In voting such proofs of claim in
any proceeding, the Collateral Agent and the Tranche A Purchasers may act in a
manner consistent with the sole interest of the Collateral Agent and the Tranche
A Purchasers and neither the Collateral Agent nor any of the Tranche A
Purchasers shall have any duty to take any action to optimize or maximize the
Tranche B Purchasers’ recovery with respect to the Tranche B Obligations. Each
Tranche B Purchaser will execute and deliver to the Collateral Agent such powers
of attorney, assignments and other instruments or

 

26



--------------------------------------------------------------------------------

documents, including notes and stock certificates (together with such
assignments or endorsements as the Collateral Agent shall deem necessary), as
may be requested by the Collateral Agent in order to enable the Collateral Agent
to enforce any and all claims with respect to any or all of the Obligations.
Each of the powers and authorizations granted to the Agent in this
Section 22.11, being coupled with an interest, is irrevocable. None of such
powers or authorizations shall be deemed to limit the powers and authorizations
set forth elsewhere in this Agreement.

22.12 Enforcement; No Direct Liens.

Unless and until Full Payment of the Tranche A Obligations and a Required
Collateral Transition is consummated, and except as contemplated in
Section 22.6(c) above, each Tranche B Purchaser agrees (a) not to take any liens
or security interests in any Collateral (and any such direct Lien or security
interest shall be void ab initio and of no further force and effect and the
Tranche B Purchasers and each of their agents and representatives through which
such Lien is held shall be irrevocably obligated to release or subordinate, as
directed by the Collateral Agent, in its entirety any Lien or security interest
granted to or for the benefit of Tranche B Purchasers on such Collateral and to
execute and deliver to the Collateral Agent such termination statements,
mortgage releases, other release documentation or subordination agreements as
the Collateral Agent may request to effectuate such release or subordination, as
applicable; and if the Tranche B Purchasers or any of their agents and
representatives through which such Lien is held shall fail to promptly deliver
to the Collateral Agent, upon the Collateral Agent’s request pursuant to the
immediately preceding sentence, such release documentation or subordination
agreements, then the Collateral Agent is hereby irrevocably authorized to
execute and file such release documents and subordination agreements, as
applicable, on behalf of the Tranche B Purchasers and any of their agents and
representatives through which such Lien is held), (b) not to ask, demand or sue
for any right or remedy in respect of any of the Collateral, (c) not to take or
receive from the Company or any Credit Party, directly or indirectly, in cash or
other property, by set-off (other than where the offset amounts are turned in
cash to the Tranche A Purchaser for application to the Tranche A Obligations in
accordance with Section 22.7) or in any other manner, whether pursuant to any
enforcement, collection, execution, levy or foreclosure proceeding or otherwise,
any Collateral or any proceeds of Collateral, (d) that the sole right of the
Tranche B Purchasers with respect to the Collateral is to receive a share of the
proceeds thereof, if any, after Full Payment of all of the Tranche A Obligations
and (e) not to commence, or join with any creditor other than the Collateral
Agent or the Tranche A Purchasers in commencing any enforcement, collection,
execution, levy or foreclosure proceeding with respect to any Lien held by it
in, or otherwise with respect to, any Collateral or proceeds thereof. Any
proceeds of the Collateral received by the Tranche B Purchasers and any other
cash or other property received by the Tranche B Purchasers in contravention of
this Agreement shall be held in trust and paid over to the Collateral Agent for
the benefit of the Tranche A Purchasers in the same form as received, with any
necessary endorsements and shall applied by the Collateral Agent in accordance
with the provisions of this Agreement.”

 

27



--------------------------------------------------------------------------------

33 Amendment to Schedule A. Schedule A to the Note Purchase Agreement is hereby
amended and restated in its entirety to read as set forth on Exhibit B attached
hereto.

34 Amendment to Schedule B.

(a) Schedule B of the Note Purchase Agreement is hereby amended by adding the
following defined terms to Schedule B in the proper alphabetical order:

“Annualized North American EBITDA” means (a) for the fiscal quarter ending
March 31, 2010, North American EBITDA for the three (3) month period ending on
March 31, 2010 multiplied by four (4), (b) for the fiscal quarter ending
June 30, 2010, North American EBITDA for the six (6) month period ending on
June 30, 2010 multiplied by two (2), and (c) for the fiscal quarter ending
September 30, 2010, North American EBITDA for the nine (9) month period ending
on such date multiplied by four-thirds (4/3).

“Bankruptcy Filing” is defined in the Third Amendment.

“Bankruptcy Period” means the period during which the Filing Entities remain
subject to bankruptcy proceedings pursuant to the Bankruptcy Filing, so long as
the Company and its Affiliates do not have direct or indirect control of the
Filing Entities at such time.

“Clearlake” means Clearlake Capital Partners, LLC.

“Debt Subordination Agreement” means the Debt Subordination Agreement, dated as
of December 3, 2007 among WLR Recovery Fund III, L.P., WLR IV Parallel ESC,
L.P., WLR Recovery Fund IV, L.P., the Company and the Purchasers signatory
thereto, as such agreement may be amended, modified or supplemented from time to
time in accordance with its terms.

“Filing Entities” is defined in the Third Amendment.

“Full Payment” means the full and indefeasible payment in cash, in immediately
available funds, of, all Tranche A Obligations consisting of monetary
obligations (whether or not any of the Tranche A Obligations shall have been
voided, disallowed or subordinated under any chapter of title 11 of the United
States Code (11 U.S.C. 101-1330) as amended and in effect from time to time, any
applicable state fraudulent conveyance law, any other law in connection with an
Insolvency Proceeding or otherwise) including all principal indebtedness,
interest thereon (including interest at the rate specified herein accruing
subsequent to the filing of any petition initiating any Insolvency Proceeding,
whether or not a claim for such interest is allowed (or allowed in such amount)
in, any such proceeding) and all other monetary obligations.

“Insolvency Proceeding” is defined in Section 22.10(b).

 

28



--------------------------------------------------------------------------------

“ITG Senior Restructuring Amendment” means Limited Waiver and Amendment No. 18
to Credit Agreement dated as of December 22, 2009 by and among the Company, the
various Subsidiaries of the Company party thereto, General Electric Capital
Corporation, as agent, and the lenders named therein.

“Non-Regular Course of Business Acquisition” means any transaction or series of
related transactions other than in the Ordinary Course of Business (including,
without limitation, capital expenditures made in the Ordinary Course of
Business) that result in the Company and its Subsidiaries increasing their
assets in Mexico, Central America and South America, collectively, by an
aggregate amount in excess of $1,000,000.

“North American EBITDA” means net income (or loss) for the applicable period of
measurement of the Company and its North American Subsidiaries on a consolidated
basis determined in accordance with GAAP (including the income (or loss) of any
Person accrued prior to the date it becomes a North American Subsidiary of the
Company or is merged into or consolidated with the Company or any of its North
American Subsidiaries or that Person’s assets are acquired by the Company or any
of its North American Subsidiaries), but excluding: (a) the income (or loss) of
any Person which is not a North American Subsidiary of the Company, except to
the extent of the amount of dividends or other distributions actually paid to
the Company or any of its North American Subsidiaries in cash by such Person
during such period and the payment of dividends or similar distributions by that
Person is not at the time prohibited by operation of the terms of its charter or
of any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Person; (b) the proceeds of any life
insurance policy; (c) non-cash gains or losses from the sale, exchange, transfer
or other disposition of property or assets not in the ordinary course of
business of the Company and its Subsidiaries, and related tax effects in
accordance with GAAP; and (d) any other extraordinary or non-recurring gains or
losses of the Company or its North American Subsidiaries, and related tax
effects in accordance with GAAP (other than in connection with the ASCI
Reorganization or BST Amendment), PLUS (a) all amounts deducted in calculating
net income (or loss) for depreciation or amortization for such period;
(b) interest expense (less interest income) deducted in calculating net income
(or loss) for such period; (c) all accrued taxes on or measured by income to the
extent deducted in calculating net income (or loss) for such period; (d) all
non-cash last-in, first-out expenses for such period; (e) professional fees and
any other amounts charged in respect of discontinued operations or restructuring
activities including the related termination of employees (other than in
connection with the ASCI Reorganization or the BST Amendment), (f) all amounts
deducted in calculating net income (or loss) for BST Restructuring Costs;
(g) all amounts deducted in calculating net income (or loss) for BST Amendment
Transaction Costs; and (h) without duplication, all non-cash losses or expenses
(or minus non-cash income or gain) included or deducted in calculating net
income (or loss) for such period, including non-cash restructuring charges, and
non-cash purchase accounting adjustments, but excluding any non-cash loss or
expense that is an accrual of a reserve for a cash expenditure or payment to be
made, or anticipated to be made, in a future period. When calculating the North
American Leverage Ratio for the fiscal quarter ending June 30, 2010 for purposes
of Section 12(k), if the Specified Wool Subsidy is not accrued by the Company
during the fiscal quarter ending June 30, 2010, an

 

29



--------------------------------------------------------------------------------

amount equal to $3,200,000 may be added to “North American EBITDA” for the
fiscal quarter ending June 30, 2010; provided that if such amount is so added to
North American EBITDA for the fiscal quarter ending June 30, 2010, an amount
equal to $3,200,000 shall be subtracted from North American EBITDA for the
fiscal quarter ending September 30, 2010 for purposes of Section 12(k).

“North American Leverage Ratio” means, on any date of determination, the ratio
of (x) Funded Debt of the Company and its North American Subsidiaries as of such
date of determination to (y) North American EBITDA for the four fiscal quarter
period ending immediately prior to such date of determination; provided,
however, that, for purposes of calculating the North American Leverage Ratio for
any fiscal quarter ending prior to December 31, 2010, clause (y) above shall be
replaced with Annualized North American EBITDA for such fiscal quarter.

“North American Subsidiary” means each Domestic Subsidiary of the Company and
each Subsidiary of the Company that is incorporated or otherwise organized under
the laws of Canada (including any province thereof) or Mexico.

“Separation Event” is defined in Section 22.6(c).

“Specified Wool Subsidy” means amounts received from the Secretary of Commerce
out of the “Wool Trust Fund” pursuant to Section 4002(c)(6)(A) of the
Miscellaneous Trade and Technical Corrections Act of 2004 (Public Law 108-429,
118 Stat. 2603).

“Permitted Senior Indebtedness Amount” is defined in Section 11.3(a)(iii).

“PIK Event” means any time that any PIK Interest is outstanding on the Tranche A
Notes.

“Required Collateral Transition” is defined in Section 22.6(b).

“Third Amendment” means Amendment No. 3 to Senior Subordinated Note Purchase
Agreement, dated as of December 22, 2009, by and among the Company and the
Purchasers signatory thereto.

“Third Amendment Effective Date” means December 22, 2009.

“Tranche A Notes” is defined in Section 1; provided that, for the avoidance of
doubt and without any implication to the contrary, any Notes held by the
Company, WLR and each of their Affiliates shall automatically constitute Tranche
B Notes.

“Tranche A Purchaser” means and includes each of the holders of the Tranche A
Notes; provided that, the Company, WLR and each of their Affiliates may not at
any time constitute a Tranche A Purchaser and any Notes held by the Company, WLR
or any of their Affiliates shall automatically constitute Tranche B Notes.

 

30



--------------------------------------------------------------------------------

“Tranche A Obligations” means all obligations, loans, advances, debts,
liabilities, obligations, covenants and duties owing by any Credit Party to any
Tranche A Purchaser or the Collateral Agent, that arises under this Agreement or
any Financing Document, whether or not for the payment of money, whether arising
by reason of an extension of credit, loan, guaranty, indemnification or in any
other manner, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising or however acquired whether existing on the date hereof or
hereinafter incurred or created.

“Tranche B Notes” is defined in Section 1; provided that, for the avoidance of
doubt and without any implication to the contrary, any Notes held by the
Company, WLR and each of their Affiliates shall automatically constitute Tranche
B Notes.

“Tranche B Obligations” means all obligations, loans, advances, debts,
liabilities, obligations, covenants and duties owing by any Credit Party to any
Tranche B Purchaser, that arises under this Agreement or any Financing Document,
whether or not for the payment of money, whether arising by reason of an
extension of credit, loan, guaranty, indemnification or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising or however
acquired whether existing on the date hereof or hereinafter incurred or created.

“Tranche B Purchaser” means and includes each of the holders of the Tranche B
Notes; provided that, the Company, WLR and each of their Affiliates (to the
extent any such Person is a Purchaser) shall automatically constitute a Tranche
B Purchaser and any Notes held by the Company, WLR or any of their Affiliates
shall automatically constitute Tranche B Notes.

(b) Schedule B of the Note Purchase Agreement is hereby amended by amending and
restating the definitions of “Acquisition”, “Asset Disposition”, “BST”, “Change
in Control”, “EBITDA”, “Financing Documents”, “Funded Debt”, “Initial Notes”,
“Purchasers”, “Required Holders” and “Secured Parties” as follows:

“Acquisition” means (x) any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (a) the acquisition of
all or substantially all of the assets of a Person, or of any business or
division of a Person, (b) the acquisition of in excess of fifty percent (50%) of
the Stock and Stock Equivalents of any Person or otherwise causing any Person to
become a Subsidiary the Company or (c) a merger or consolidation or any other
combination with another Person or (y) any Non-Regular Course of Business
Acquisition.

“Asset Disposition” means any Transfer except:

(a) any

(i) Transfer from a Subsidiary to the Company or a Wholly-Owned Subsidiary
(other than a member of the BST Group);

 

31



--------------------------------------------------------------------------------

(ii) Transfer from the Company to a Wholly-Owned Subsidiary (other than a member
of the BST Group); and

(iii) Transfer from the Company to a Subsidiary (other than a Wholly-Owned
Subsidiary or a member of the BST Group) or from a Subsidiary to another
Subsidiary (other than a Wholly-Owned Subsidiary or a member of the BST Group),
which in either case is for Fair Market Value,

so long as immediately before and immediately after the consummation of any such
Transfer and after giving effect thereto, no Default or Event of Default exists;
or

(b) any Transfer made in the ordinary course of business and involving only
property that is either (i) inventory held for sale or (ii) equipment, fixtures,
supplies or materials no longer required in the operation of the business of the
Company or any of its Subsidiaries or that is obsolete.

“BST” means Global Safety Textiles Holdings LLC (f/k/a ITG Automotive Safety
Holdings LLC), a Delaware limited liability company.

“Change in Control” means:

(a) the sale or other transfer by WLR Fund III of any ITG Common Stock or ITG
Preferred Stock to any Person other than any such sale or transfer to a WLR
Affiliate, or

(b) the sale or other transfer by WLR Fund II of any ITG Common Stock or ITG
Preferred Stock to any Person other than any such sale or transfer to a WLR
Affiliate or an in-kind distribution of such stock to any limited partners of
WLR Fund II.

“EBITDA” means net income (or loss) after deducting the net income (or loss)
attributable to noncontrolling interests held by third parties in Subsidiaries
of the Company for the applicable period of measurement of the Company and its
Subsidiaries on a consolidated basis determined in accordance with GAAP
(including the income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary of the Company or is merged into or consolidated with the
Company or any of its Subsidiaries or that Person's assets are acquired by the
Company or any of its Subsidiaries), but excluding the following items (to the
extent not attributable to noncontrolling interests held by third parties in
Subsidiaries of the Company):

(a) the income (or loss) of any Person which is not a Subsidiary of the Company,
except to the extent of the amount of dividends or other distributions actually
paid to the Company or any of its Subsidiaries in cash by such Person during
such period and the payment of dividends or similar distributions by that Person
is not at the time prohibited by operation of the terms of its charter or of any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Person;

(b) the proceeds of any life insurance policy;

 

32



--------------------------------------------------------------------------------

(c) non-cash gains or losses from the sale, exchange, transfer or other
disposition of property or assets not in the ordinary course of business of the
Company and its Subsidiaries, and related tax effects in accordance with GAAP;
and

(d) any other extraordinary or non-recurring gains or losses of the Company or
its Subsidiaries, and related tax effects in accordance with GAAP (other than in
connection with the ASCI Reorganization or BST Amendment), PLUS

(a) all amounts deducted in calculating net income (or loss) for depreciation or
amortization for such period;

(b) interest expense (less interest income) deducted in calculating net income
(or loss) for such period;

(c) all accrued taxes on or measured by income to the extent deducted in
calculating net income (or loss) for such period;

(d) all non-cash last-in, first-out expenses for such period;

(e) professional fees and any other amounts charged in respect of discontinued
operations or restructuring activities including the related termination of
employees (other than in connection with the ASCI Reorganization or BST
Amendment);

(f) all amounts deducted in calculating net income (or loss) for BST
Restructuring Costs;

(g) all amounts deducted in calculating net income (or loss) for BST Amendment
Transaction Costs; and

(h) without duplication, all non-cash losses or expenses (or minus non-cash
income or gain) included or deducted in calculating net income (or loss) for
such period, including non-cash restructuring charges, and non-cash purchase
accounting adjustments, but excluding any non-cash loss or expense that is an
accrual of a reserve for a cash expenditure or payment to be made, or
anticipated to be made, in a future period.

When calculating the Leverage Ratio for purposes of Section 11.3(a)(xiii) only,
EBITDA shall include Pro Forma EBITDA for the most recently ending twelve month
period prior to the date of determination of any Target acquired prior to the
date of determination. When calculating EBITDA for the fiscal quarter ending
June 30, 2010 for purposes of Section 12(j), if the Specified Wool Subsidy is
not accrued by the Company during the fiscal quarter ending June 30, 2010, an
amount equal to $3,200,000 may be added to “EBITDA” for the fiscal quarter
ending June 30, 2010; provided that if such amount is so added to EBITDA for the
fiscal quarter ending June 30, 2010, an amount equal to $3,200,000 shall be
subtracted from EBITDA for the fiscal quarter ending September 30, 2010 for
purposes of Section 12(j).

“Financing Documents” means this Agreement, the Notes, the Collateral Documents
and the Debt Subordination Agreement, as each may be amended, restated or
otherwise modified from time to time, and all other documents to be executed
and/or delivered in favor of any holders of Notes, or all of them, by the
Company, any of its Subsidiaries, or any other Person in connection with this
Agreement.

 

33



--------------------------------------------------------------------------------

“Funded Debt” means, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness (but excluding any WLR Subordinated
Indebtedness and Tranche B Notes), and all Indebtedness in respect of Capital
Leases.

“Initial Notes” means the $80,000,000 aggregate principal amount of 18.00%
Senior Subordinated Notes due 2011 issued on the Closing Date hereunder (as
amended and restated as of the Third Amendment Effective Date), and such term
shall include any PIK Notes and any such notes issued in substitution therefor
pursuant to Section 14 of this Agreement. The Notes shall be substantially in
the form set out in Exhibit 1-A with respect to Tranche A Notes and Exhibit 1-B
with respect to Tranche B Notes, with such changes therefrom, if any, as may be
approved by the Purchasers and the Company. For the avoidance of doubt, the
Initial Notes shall include both Tranche A Notes and Tranche B Notes.

“Purchasers” means and includes each of the Persons listed in Schedule A and, to
the extent permitted by Section 21.1, their successors and assigns.

“Required Holders” means, at any time, the holders of at least a majority in
principal amount of the Tranche A Notes at the time outstanding (exclusive of
Notes then owned by the Company or any of its Affiliates).

“Secured Parties” means the Collateral Agent and each Purchaser.

(c) Schedule B of the Note Purchase Agreement is hereby amended by deleting the
definitions of “BST Change of Control” and “BST Permitted Acquisition”.

35 Amendment to Disclosure Schedules. Schedule 6.4 to the Note Purchase
Agreement is hereby amended and restated in its entirety to read as set forth on
Exhibit C attached hereto.

36 Amendments to Exhibits.

(a) The Note Purchase Agreement is hereby amended to replace Exhibit 1 thereto
with Exhibits 1-A and 1-B hereto.

(b) The Note Purchase Agreement is hereby amended to add Exhibit 5 thereto in
the form attached hereto as Exhibit D.

37 Acknowledgement; Waiver. The Company acknowledges and agrees that the Past
Defaults have occurred and may be continuing and the Purchasers, subject to
consummation of the Tranche A Purchase and the satisfaction of the conditions to
effectiveness set forth in Section 39 below, hereby waive such Past Defaults to
the extent occurring on or prior to the date hereof (but not, for the avoidance
of doubt, to the extent facts or circumstances giving rise to such prior
defaults continue to exist and violate the terms of the Note Purchase Agreement
as amended hereby).

 

34



--------------------------------------------------------------------------------

38 Representations and Warranties. In order to induce Purchasers to enter into
this Amendment, the Company represents and warrants, on its own behalf and on
behalf of each Credit Party, to each Purchaser, that:

(a) the execution, delivery and performance by the Company of this Amendment has
been duly authorized by all necessary corporate action and this Amendment and
the Note Purchase Agreement as amended hereby (the “Amended Note Purchase
Agreement”) constitute legal, valid and binding obligations of the Company
enforceable against the Company in accordance with their terms;

(b) upon the effectiveness of this Amendment and after giving effect hereto, no
Default or Event of Default exists under the Amended Note Purchase Agreement;
and

(c) upon the effectiveness of this Amendment and after giving effect hereto, all
representations and warranties in the Amended Note Purchase Agreement the other
Financing Documents are true and correct in all material respects as of the
effective date of this Amendment, except for (i) any such representations and
warranties which expressly relate to an earlier date and (ii) changes in
circumstances which are otherwise expressly permitted pursuant to the terms of
the Amended Note Purchase Agreement.

39 Conditions to Effectiveness. This Amendment shall be effective on the date
when the Required Holders determine that each of the following conditions have
been met:

(a) the Tranche A Purchase shall have been consummated;

(b) this Amendment shall have been duly executed and delivered by the Company,
each of the Tranche A Purchasers and each of the Tranche B Purchasers;

(c) the Company, the Senior Agent and the other parties thereto shall have
delivered a fully executed copy of Limited Waiver and Amendment No. 18 to the
Senior Credit Agreement in substantially the form attached hereto as Exhibit E;

(d) the Company, the Senior Agent and the other parties thereto shall have
delivered a fully executed copy of Amendment No. 6 to the Mexican Facility in
substantially the form attached hereto as Exhibit F;

(e) the Company, the Senior Agent and the other parties thereto shall have
delivered a fully executed copy of the Third Amended and Restated Subordination
and Intercreditor Agreement in substantially the form attached hereto as Exhibit
G (the “Third Amended and Restated Subordination Agreement”);

(f) the Company, the WLR Purchasers and the other parties thereto shall have
delivered a fully executed copy of the Amended and Restated Debt Subordination
Agreement in substantially the form attached hereto as Exhibit H;

(g) the Company and the other parties thereto shall have delivered a fully
executed copy of the Collateral Document Amendment Agreement, which shall amend

 

35



--------------------------------------------------------------------------------

the Guaranty and Security Agreement, the Pledge Agreement and any other
Collateral Document as the Collateral Agent may reasonably request, in
substantially the form attached hereto as Exhibit I;

(h) receipt by the Purchasers of opinions in substantially the form attached
hereto as Exhibits J and K from Jones Day and Schell Bray Aycock Abel &
Livingston, respectively, special counsel of the Company;

(i) receipt by the Purchasers of all of the agreements, documents, instruments
and other items set forth on the Closing Checklist attached hereto as Exhibit L,
each in form and substance reasonably satisfactory to the Purchasers;

(j) receipt by the Purchasers of such other instruments and documents as they
may reasonably request; and

(k) payment by the Company of all reasonable, out-of-pocket expenses of the
Purchasers due and payable on or prior to the date hereof.

40 Post-Third Amendment Effective Date Deliveries. Within the time periods
specified thereon, the Company shall, and shall cause each other Credit Party
to, take such further actions and duly execute and deliver such further
agreements, instruments and documents as set forth on Schedule 40 attached
hereto.

41 Miscellaneous.

41.1 Effect; Ratification; Release.

(a) Except as specifically set forth above, the Amended Note Purchase Agreement
and the other Financing Documents (including, without limitation, Amendment
No. 1 and Amendment No. 2) and all payment and performance obligations and all
liens granted thereunder shall remain in full force and effect and are hereby
ratified and confirmed. The Company agrees that such ratification and
reaffirmation is not a condition to the continued effectiveness of the Amended
Note Purchase Agreement or the other Financing Documents.

(b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any Default or Event of Default (whether or not known to
any Purchaser) or any right, power or remedy of the Purchasers under the Amended
Note Purchase Agreement or any other Financing Document, nor constitute an
amendment of any provision of the Amended Note Purchase Agreement or any other
Financing Document, except as specifically set forth herein. Upon the
effectiveness of this Amendment, each reference in the Amended Note Purchase
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of
similar import shall mean and be a reference to the Note Purchase Agreement as
amended hereby.

(c) The Company acknowledges and agrees that the amendments set forth herein are
effective solely for the purposes set forth herein and that the execution and

 

36



--------------------------------------------------------------------------------

delivery by the Purchasers of this Amendment shall not be deemed (i) except as
expressly provided in this Amendment, to be a consent to any amendment, waiver
or modification of any term or condition of the Amended Note Purchase Agreement
or of any other Financing Document, (ii) to create a course of dealing or
otherwise obligate any Purchaser to forbear, waive, consent or execute similar
amendments under the same or similar circumstances in the future, or (iii) to
amend, prejudice, relinquish or impair any right of the Purchasers to receive
any indemnity or similar payment from any Person or entity as a result of any
matter arising from or relating to this Amendment.

(d) In consideration of, among other things, the amendments, waivers and
consents provided for herein, and any other financial accommodations which the
Purchasers elect to extend to the Company, the Company, on its own behalf and on
behalf of each Credit Party, forever waives, releases and discharges any and all
claims (including, without limitation, cross-claims, counterclaims, rights of
setoff and recoupment), causes of action, demands, suits, costs, expenses and
damages that they now have, of whatsoever nature and kind, whether known or
unknown, whether arising at law or in equity, against the Collateral Agent and
any Purchaser (in their respective capacities as such) and any of their
respective subsidiaries and affiliates, and each of their respective successors,
assigns, officers, directors, employees, agents, attorneys and other
representatives, based in whole or in part on facts, whether or not known,
existing on or prior to the date of this Amendment. The provisions of this
Section 41.1(d) shall survive the termination of the Amended Note Purchase
Agreement and payment in full of the Obligations.

41.2 Counterparts and Signatures by Fax. This Amendment may be executed in any
number of counterparts, each such counterpart constituting an original but all
together one and the same instrument. Any party delivering an executed
counterpart of this Amendment by fax or electronic mail shall also deliver an
original executed counterpart, but the failure to do so shall not affect the
validity, enforceability or binding effect of this Amendment.

41.3 Severability. In case any provision in or obligation under this Amendment
shall be invalid, illegal or unenforceable in any court of competent
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not be affected or impaired thereby.

41.4 Financing Document. This Amendment shall constitute a Financing Document.

41.5 GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE
OF NEW YORK INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS
THEREOF, BUT OTHERWISE WITHOUT REFERENCE TO THE CHOICE-OF-LAW PRINCIPLES OF THE
LAW THEREOF.

 

37



--------------------------------------------------------------------------------

42 Third Amended and Restated Subordination Agreement. Each Purchaser hereby
authorizes the Collateral Agent to enter into the Third Amended and Restated
Subordination Agreement.

[Signature Pages Follow]

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

COMPANY: INTERNATIONAL TEXTILE GROUP, INC. By:  

/s/ Neil W. Koonce

Name:   Neil W. Koonce Title:   Vice President

Signature Page to Amendment No. 3 to Note Purchase Agreement



--------------------------------------------------------------------------------

PURCHASERS: CCP F, L.P. By:   Clearlake Capital Partners, LLC, its general
partner   By:   CCG Operations, LLC, its managing member By:  

/s/ Jose Feliciano

Name:   Jose Feliciano Title:   Manager RESERVOIR CAPITAL PARTNERS, L.P. By: RCP
GP, LLC, its general partner By:  

 

Name:   Title:   RESERVOIR CAPITAL INVESTMENT PARTNERS, L.P. By:   RCIP GP, LLC,
its general partner By:  

 

Name:   Title:   RESERVOIR CAPITAL MASTER FUND II, L.P. By:   Reservoir Capital
Group, L.L.C., its general partner By:  

 

Name:   Title:  

Signature Page to Amendment No. 3 to Note Purchase Agreement



--------------------------------------------------------------------------------

PURCHASERS: CCP F, L.P. By:   Clearlake Capital Partners, LLC, its general
partner   By:   CCG Operations, LLC, its managing member By:  

 

Name:   Title:   RESERVOIR CAPITAL PARTNERS, L.P. By:   RCP GP, LLC, its general
partner By:  

/s/ Gregg M. Zeitlin

Name:   Gregg M. Zeitlin Title:   Senior Managing Director RESERVOIR CAPITAL
INVESTMENT PARTNERS, L.P. By:   RCIP GP, LLC, its general partner By:  

/s/ Gregg M. Zeitlin

Name:   Gregg M. Zeitlin Title:   Senior Managing Director RESERVOIR CAPITAL
MASTER FUND II, L.P. By:   Reservoir Capital Group, L.L.C., its general partner
By:  

/s/ Gregg M. Zeitlin

Name:   Gregg M. Zeitlin Title:   Senior Managing Director

Signature Page to Amendment No. 3 to Note Purchase Agreement



--------------------------------------------------------------------------------

WLR RECOVERY FUND IV, L.P. By:   WLR Recovery Associates IV, LLC, its General
Partner By:  

/s/ Wilbur L. Ross, Jr.

Name:   Wilbur L. Ross, Jr. Title:   Authorized Signatory WLR RECOVERY FUND III,
L.P. By:   WLR Recovery Associates III, LLC, its General Partner By:  

/s/ Wilbur L. Ross, Jr.

Name:   Wilbur L. Ross, Jr. Title:   Authorized Signatory WLR IV PARALLEL ESC,
L.P. By:   INVESCO WLR IV Associates, LLC, its General Partner By:  

/s/ Wilbur L. Ross, Jr.

Name:   Wilbur L. Ross, Jr. Title:   Authorized Signatory

Signature Page to Amendment No. 3 to Note Purchase Agreement